Opinion by
Mr. Justice Thompson,
The question in this case is whether the appellee has tendered *289a good, and sufficient deed for the land, and is in consequence thereof entitled to recover the price which the appellant agreed to pay for the same. It appears by the affidavit of. defence that the title to this land was in Patrick O’Rourke, who died seized of it, and that by his will he devised it as follows, viz.:
“ I give, devise and bequeath to my daughter Kate O’Rourke and my sons, John A. O’Rourke and William G. O’Rourke, all the real estate which I own, wheresoever situated, the same being the farm on which I reside in Millcreek township, Erie Co., state of Pennsylvania, being the same land conveyed to me by deed from Thomas H. Sill and wife, they, said Kate, John and William, to hold the same as tenants in common for and during their natural lives, and the life of the survivor of them with remainder in fee to the issue of them, said Kate, John and William, said issue to take per stirpes and not per capita, so that in ease of the death of either of said three leaving issue, the said issue would and shall take what their parent would have been entitled to, subject to the life estate of the survivor or survivors of said original their devisees, Kate, John A. or William G.”
He authorized his “ said children, Kate, John A., and William G., in case they all so desire, to sell and convey and give sufficient deeds for the whole or a part of said real estate above described, from time to time,” and appointed them the executors of bis will. It is also averred that said Kate, John and William O’Rourke, on the 17th of September, 1881, having as sole devisees of their father been in possession thereof, each being then unmarried, and the land unincumbered, they did there make a family arrangement and partition thereof in the negotiation and settlement of which all were parties; whereby the east balf of said farm was thereafter to be the sole property of John A. O’Rourke in fee, and the west half thereof to be solely William O’Rourke’s in fee, and the same was set forth in a writing of that date assented to by all of said devisees (Kate, John and William), executed by John, and William, and acquiesced in by Kate; who was anxious for and fully agreed to the same.
That “ she (Kate) being in expectation of death, embodied the arrangement in her last will of same date, devising the east half of the farm to John A. O’Rourke and west half thereof to *290William G-. O’Rourke, which will since her death has been duty probated. Possession was afterward taken of the west half of said farm by William Gr. O’Rourke, and maintained by him up to his death, September 4th, 1886, and sole possession was also taken by John A. O’Rourke, and since maintained bjr John A., of the east half of said farm, and by him held to this time.”
Then occurs in it the following: “It being alleged in support of said deed that under said power of sale contained in Patrick O’Rourke’s will, in the 8th item before recited,” “ that in case Kate, John A., and William all so desire to sell and convey and give sufficient deed for the whole or part of said real estate (the farm) from time to time, that they were authorized to convey by will as well as deed, of the whole or part, either by simultaneous, concurrent or successive action; that under this power they being all agreed as set forth in the contract of sale of September 17, 1880, made by John A., and William G. O’Rourke, and by the will of Kate O’Rourke, duly probated, that Kate O’Rourke, in her lifetime, agreed to said writing made in her presence, and on same day conveyed by her will one third of the west half of farm to William G. O’Rourke. At the same time it is alleged that John conveyed one third of the west half of said farm to William by writing, by him signed, that William conveyed thereof two thirds of the west half and his original third thereof to John A. O’Rourke by his will of August 9,1886 (since probated). That this John A. O’Rourke became seized of west half of farm and has agreed to convey all thereof to this deponent.”
“ It is also alleged that Kate conveyed one third of eastern half of said farm by her will of September 17,1880, to John A. O’Rourke. That William conveyed one third of the east half of said farm by writing to John A., September 18, 1880, and again by his will of August, 1886 (since probated), conve3red all his property to John A. O’Rourke. Thus, it is alleged, John A. O’Rourke became seized of Kate O’Rourke’s third and William’s third and these two thirds with his own third made him the sole owner of the three thirds or the entire east half of the farm, which he has agreed to convey to this deponent by written contract of January 1, 1891, being the whole conveyed to John in parts from time to time, by which conveyance it is *291alleged John O’Rourke owns all of the farm and has a right to sell the same.” Both the daughter and son died without children, while John, the survivor, has two children.
The contention on the part of the appellants is that the appellee has only a life estate in the farm, and is not therefore entitled to recover because he has not tendered a good, sufficient and marketable title. If this title be doubtful or if it be not marketable, the appellee is not entitled to recover, and whether he has such a title depends upon the estate devised and the powers conferred by the will of appellee’s father.
In the use of the word “issue ” in this will it seems clear that the testator intended children, as a particular class who are to take at a particular time. This intention is manifest from the phrase used “ said issue to take per stirpes and not per capita, so that in case of death of either of the three leaving issue, the said issue would so take what their parent would have been entitled to, subject to the life estate of the survivor or survivors of said original devisees,” and also from the provision made for the use of so much of the land as may be necessary for the daughter and authorizing a sale of one acre per year for that purpose. The word “ issue ” was without doubt intended to mean children, to whom the gift is by way of remainder, to take the fee not immediately, but after the death of the last survivor; they take as purchasers and the original devisees took only a life estate.
In Robins v. Quiuliven, 79 Pa. 335, it is said: “ But if by issue he meant children, and intended that they should take by purchase, and not by descent as heirs of their mother, then she took only a life estate. It is well settled that the word issue in a will prima facie means ‘ heirs of the body,’ and, in the absence of explanatory words showing that it was used in a restricted sense, is to be construed as a word of limitation. But if there be on the face of the will sufficient to show that the word was intended to have a less extended meaning, and to be applied only to children or to descendants of a particular class or at a particular time, it is to be construed as a word of purchase, and not of limitation, in order to effectuate the intention of the testator: Slater v. Dangerfield, 15 M. & W. 263 ; Guthrie’s Appeal, 1 Wright, 9; Kay v. Scates, Id. 31; Taylor v. Taylor, 13 P. F. Smith, 481; Kleppner v. Laverty, 20 Id. 70.”
*292■ “ Apart from the prima facie meaning of the word there is nothing on the face of the will before us to show that by issue the testator meant ‘heirs of the body, ’ and intended that they should take by descent. The gift to the issue is not immediate, but after the death of the devisee for life ; and there is no devise over in default of issue from which an estate tail can be implied. Besides, the gift of the remainder is not to the issue alone, but to the issue and their heirs forever, in the proportions to which they would be entitled, under the intestate laws of Pennsylvania, respectively, that is to say, in equal shares as tenants in common. The limitation to the heirs general of the issue, with the superadded words of distributive modification, clearly shows that by ‘issue’ the testator meant children, and intended that they should take the remainder as purchasers and not as heirs by descent.”
In Cote v. Von Bonnhorst, 41 Pa. 251, it is said: “We spend no time in showing that under a devise to one for life, with a remainder to his or her children, the first taker has no freehold of inheritance. That such is the general rule is beyond doubt, and it is not denied by the complainants.”
In Walker v. Milligan, 45 Pa. 180, it is said: “The devise of the remainder was to his lawful issue, child or children then living, or to the lawful issue of such child or children, as may be then (at the first taker’s decease) dead, share and share alike. The gift was with words of distributive modification, and it was not to all the issue of the devisee for life. The language is descriptive of persons rather than of the character in which the remaindermen are to take ; and the testatrix defined what she meant by the equivocal term ‘ lawful issue ’ by using as synonymous with it the words ‘ child or children.’ By pointing to those who might be living at the decease of the first taker, and by directing distribution, she manifested an intent to use the word issue as meaning child or children, rather than to use the latter words as words of limitation.”
In Curtis v. Longstreth, 44 Pa. 802, it is said: “ It is plain that the testator intended that the remaindermen should take as purchasers, and not as heirs, unless a contrary intent is dedueible from the last clause of the words of gift. He described them by an apt word of purchase, i. e. children, and therefore the first taker had only an estate for life.”
*293As the word “ issue ” was clearly intended by the testator in his will to mean children, they take as purchasers, and the daughter and sons as a consequence took only a life estate in the farm: Bool v. Mix, 17 Wendell, 119.
While they thus took a life estate there was given them the power, in case they should desire to do so, to sell the farm. It is alleged in the affidavit that in the exercise of this power of sale conveyances were made with the assent of the sister and of the two brothers, and that subsequently, by the wills of the sister and that of the brother, the title thus passed to the appellee. The conveyances thus admitted by the appellant to have been made under the power, it is contended, were sufficient to pass the title to the appellee. It may be that such is the case, because the will contemplates the execution of the power of sale, and these transfers seem to meet its requisition : Leightner v. Leightuer, 87 Pa, 148. Whether this be so or not it is unnecessary to determine in the view taken of this case. In this will it is provided that in case the daughter and sons desire to sell and convey they are authorized to do so. As this power was given to them and as they were made executors, thus combining the authority and the power together, it was intended that the children should possess it, and in the event of the death of any of them, it passed to the survivor or survivors. As they were the executors it is clear that the power was to be executed by them as sucli. It would therefore follow that as John alone survives, he has, as such survivor, the power under the will to make sale of the farm and to make a good title to the same.
The judgment is therefore affirmed.